       Case: 3:18-cv-00797-jdp Document #: 174 Filed: 08/25/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,
                                                                   ORDER FOR
                             Plaintiff,
                                                              PERMANENT INJUNCTION
        v.
                                                                      18-cv-797-jdp
 ROCKAUTO, LLC,

                             Defendant.


       Plaintiff Equal Employment Opportunity Commission proved at trial that defendant

RockAuto, LLC discriminated against charging party Glenn McKewen on the basis of age in

violation of the Age Discrimination in Employment Act (ADEA). The discrimination occurred

despite RockAuto having adopted a non-discrimination policy.

       The court finds that a permanent injunction is necessary to ensure that RockAuto

complies with the ADEA, and does not take the age of an applicant into consideration during

the hiring process or otherwise discriminate against applicants or employees on the basis of

age.

       Accordingly, IT IS ORDERED that defendant RockAuto, LLC, is permanently

ENJOINED as follows:

       1. Prohibition on age discrimination in hiring

              a. RockAuto shall not take the age of an applicant into consideration during its
                 hiring process.

       2. Adoption of anti-discrimination policy

              a. RockAuto shall adopt an anti-discrimination policy that prohibits age
                 discrimination in its hiring process and establishes a procedure to receive and
                 investigate complaints of discrimination.
Case: 3:18-cv-00797-jdp Document #: 174 Filed: 08/25/21 Page 2 of 3




      b. RockAuto shall provide a copy of its policy to EEOC within 30 days of the
         entry of the court’s order. EEOC must inform RockAuto of its objections to
         the policy, if any, within 14 days. If EEOC and RockAuto are unable to
         resolve any objections to the policy, the parties must submit their positions
         to the court within 14 days of EEOC’s objection.

      c. Within 14 days of resolution of any objections, or within 14 days of the
         expiration of the objection period, RockAuto must provide a written copy of
         its anti-discrimination policy to each of its members, officers, and employees.

      d. RockAuto shall maintain copies of any age discrimination complaints,
         internal investigations, and related records for the duration of this order (or
         longer if required by any other recordkeeping regulation).

3. Implementation of anti-discrimination training

      a. Within 90 days of the entry of this order, RockAuto shall provide all
         employees involved in hiring decisions, including all individuals who review
         applications, participate in interviews, or hold any decision-making authority
         with regard to hiring, with at least one hour of training on the ADEA and
         RockAuto’s anti-discrimination policy to be conducted either in-person or
         by live video conferencing.

      b. RockAuto shall provide this training once per year for the duration of this
         order.

      c. RockAuto shall provide EEOC with the name and qualifications of the
         person administering the training and the proposed training materials at least
         thirty days before each administration of the training.

      d. RockAuto shall provide EEOC with a certification listing the individuals who
         attended the training, including names and titles, within seven days after
         each administration of the training.

4. Assurance of compliance

      a. Within 14 days of entry of this injunction, RockAuto must provide a copy
         of this injunction to its members, officers, and employees.

      b. The term of this injunction shall be for three years from the date of entry.

      c. Each year, on the anniversary of the entry of this order, RockAuto shall file
         with the court a certificate of compliance with the injunction. If RockAuto
         has not fully complied with one or more provisions of this order, the
         signatory of the report shall indicate what shortcomings have occurred and
         shall outline a plan to assure immediate compliance.




                                      2
Case: 3:18-cv-00797-jdp Document #: 174 Filed: 08/25/21 Page 3 of 3




      d. EEOC will give RockAuto 14 days’ notice of any alleged noncompliance with
         the terms of this order before initiating enforcement actions under it. If
         RockAuto has not remedied the alleged noncompliance or has not satisfied
         the EEOC that it has complied with this order at the end of that period, the
         EEOC may apply to the court for appropriate relief.

      e. These dispute resolution proceedings do not prevent the EEOC from seeking
         immediate relief from the court for egregious violations of the injunction.

Entered August 25, 2021.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     3
